Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 01/21/2020 is acknowledged.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but are not found to be persuasive.

Regarding Applicant’s argument that Kajaria teaches away from of a connection using flanges and bolts, and therefore undermining the combination of Kajaria in view of Chirko due to use of bolted flange connections, the Examiner respectfully disagrees.

Paragraph [0035] of Kajaria states “Although other connection means, such as bolted flanges or hammer unions may be used, applicants have recognized a need to employ an alternative connection means that is less time consuming and has a low risk of causing injury to personnel during installation.” This statement is as an admission that alternative connection types exist which may provide certain benefits. Kajaria does not say that such flanged connections will not work, but merely illustrates vague scenarios where their use is not ideal. 

The rejection is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 10-12 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al (US 2013/0284455) in view of Chirko et al (US 2019/0128454).
1. Kajaria discloses a system for delivering a fracturing fluid at a well site, the system comprising: 
- an input (22); and 
- a manifold assembly (40 / 240) connected to and positioned to receive a fluid mixture from the input, the manifold assembly including a plurality of manifold modules (Figure 1 and 4 show several manifold elements connected in series), one or more of the manifold modules including: 
- a plurality of flow line segments (34 in Figure 2 / fluid connection out of 241 in Figure 5), and 
- at least one connector (52) having an end face connecting at least one flow line segment of the plurality of flow line segments to an adjacent connector assembly (52 opposite, Figure 3a).

    PNG
    media_image1.png
    557
    906
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    906
    media_image2.png
    Greyscale

Kajaria fails to specify wherein the at least one connector further comprises a telescopically extendable end face.
Chirko, however, teaches the concept of at least one connector having a telescopically extendable tubular member (106), an end face, and at least one seal (126) disposed on an end of the tubular member, the at least one connector connecting at least one flow line segment of a plurality of flow line segments to an adjacent connector assembly, the at least one seal maintaining a fluid tight connection when the tubular member is one of partially extended or completely extended, for use in a system for delivering fracturing fluid at a well site (See Figures 1A and 1B).

    PNG
    media_image3.png
    497
    447
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the telescoping connector as taught by Chirko to the invention of Kajaria for the expected benefit of providing variability in equipment placement while still providing properly sealed connections.

2. The combination discloses the system of claim 1, wherein the tubular member of the at least one connector is movable relative to the at least one flow line segment (See Chirko, Figures 1A - 1B which shows such movability).

6. The combination discloses the system of claim 1, further comprising at least one high pressure flow line (Kajaria - 248a) that includes a first set of flow line segments and at least one low pressure flow line (Kajaria - 248b) that includes a second set of flow line segments, the at least one high pressure flow line being configured to convey fluid at a higher pressure than a fluid flowing in the at least one low pressure flow line.

7. The combination discloses the system of claim 6, wherein the at least one connector (Kajaria - 50) includes a plurality of connectors interconnecting the first set of flow line segments in the at least one high pressure flow line. (Kajaria - 248a)

8. The combination discloses the system of claim 5, wherein the at least one connector includes a plurality of connectors (Kajaria - 50) interconnecting the second set of flow line segments in the at least one low pressure line (Kajaria - 248b).

10. The combination discloses the system of claim 1, wherein the adjacent connector assembly is associated with a flow line segment of an adjacent manifold module. (Kajaria - 50 connects flow lines between modules)

11. The combination discloses the system of claim 1, further comprising a flow line formed by a set of flow line segments, wherein the flow line has a first end and an opposing second end, and wherein the flow line is rigid between the first end and the second end. (Kajaria - Figure 4 shows such a set of flowlines 248a and 248b)

12. The combination discloses the system of claim 1, wherein the adjacent connector assembly is associated with one or more of (i) at least one pressure increaser (Kajaria - 16), (ii) a low pressure manifold (Kajaria - manifold connected to 248b), (iii) a high pressure manifold (Kajaria - manifold connected to 248a), or (iv) an integrated mixer (Kajaria - 19) / pressure increaser (Kajaria - 16).

24.  Kajaria discloses a system for delivering a fracturing fluid at a well site, the system comprising:
a manifold assembly (40 / 240) positioned to receive a fluid mixture from an input (22), the manifold assembly including a plurality of manifold modules (Figures 2 and 4 illustrate at least two manifold modules), one or more of the manifold modules comprising:
one or more flow line segments (34);
a first connector (52) connected to a first flow line segment of the one or more flow line segments and positioned to connect the first flow line segment to a second flow line segment of an adjacent manifold module, the first connector comprising:
a connector body (52) including a passage providing a fluid path; and
a second connector (52, opposite) connected to the second flow line segment; and
a clamp assembly (60) to compress the first connector (52) and the second connector (52) together, the clamp assembly comprising:
a first section (portion of 60 that surrounds half the connection area);
a second section (portion of 60 that surrounds the other half of the connection area) connected to the first section (Figure 3B shows a clamping connector); and


Kajaria fails to specify wherein the at least one connector body further comprises a extendable tubular member.
Chirko, however, teaches the concept of an extendable tubular member (106) connected to a connector body (120, 122) positioned to extend from the connector body to at least partially close a gap between a first flow line segment and a second connector connected to a second flow line segment. (See Figures 1A and 1B).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the telescoping connector as taught by Chirko to the invention of Kajaria for the expected benefit of providing variability in equipment placement while still providing properly sealed connections.

25.  The system of claim 24, wherein:
the first connector further comprises a sealing plate connected to the extendable tubular member, the sealing plate being configured to engage and provide a substantially fluid-tight seal with the second connector (Kajaria illustrates such a connection using a sealing element 58 that creates a seal between two adjacent connector surfaces 52, showing that such a connection is known in the art); and
the first section and the second section of the clamp assembly (60) are positioned to extend around the sealing plate and the second portion of the second connector.


Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al in view of Chirko et al and further in view of Gieswein (US 4,411,317).
3. The combination discloses the system of claim 2, however fails to specify further comprising an actuator configured to move the tubular member between at least a first position and a second position.
Gieswein, however, teaches the use of an actuator is one or more of configured to move the tubular member of a flow line connector between at least a first position and a second position. (See Figures 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the actuator as taught by Gieswein to the combination for the expected benefit of automating/motorizing the telescoping movement.

4. The combination discloses the system of claim 3, wherein the actuator (Gieswein - 44) is one or more of: 
(i) a mechanical actuator, 
(ii) a hydraulic actuator, 
(iii) a pneumatic actuator, or 
(iv) an electric actuator. (Gieswein - Figure 2)

5. The system of claim 3, further comprising a control unit (not shown) configured to operate the actuator. (The hydraulic system discussed throughout Column 3, Lines 38-63, which operates actuators 44 of Gieswein is considered the control unit.)

9. The combination discloses the system of claim 5, wherein the at least one connector includes a plurality of high pressure connectors and a plurality of low pressure connectors, wherein the plurality of high pressure connectors interconnect the first set of flow line segments in the at 
The combination fails to specify wherein the high pressure connectors and the low pressure connectors use different actuator configurations. 
As presently claimed, there is no definition as to how the actuator configurations are different. 
Furthermore, there is no discernible teaching away from the reverse installation of some of the actuators of Gieswein on to the combination of Kajaria in view of Chirko. 
The Examiner takes Official Notice that during operations, having an obvious visual difference between the high-pressure and low-pressure connectors would provide operators with the ability to quickly discern which flow line is affected should a failure or other malfunction arise with the actuation systems.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the actuators on the high pressure connectors facing the upstream side and the low pressure connectors facing the downstream side, for the expected benefit of providing easy visual confirmation as to which flow line was being viewed during operations.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al (US 2013/0284455) in view of Chirko et al (US 2019/0128454) and further in view of Stanton (US 3,233,907).
18.  The combination discloses the system of claim 1, further comprising a clamping assembly (Chirko - 104) however fails to specify wherein the clamping assembly is configured to receive the end face of the at least one connector. The clamping assembly of Chirco requires the use of the at least one connector. 
 Stanton (US 3,233,907) teaches a clamping assembly (Figures 1-5) having a body (10) in which a recess (Figures 3-5) is formed, the recess being configured to receive an end face of the at least one connector (Figures 3 and 4 specifically show wherein an end face 21 is received within the clamping body).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the use of a clamping mechanism as taught by Stanton that surrounds the connector end face, to the combination, as a known alternative clamp design for the expected benefit of sufficiently clamping and sealing the two tubulars together.

19.  The combination discloses the system of claim 18, wherein the clamping assembly is flangeless. (As taught by Stanton, Figures 1 and 2 illustrate an identical clamping assembly to that of Applicants, in so far as it is “flangeless” as Applicant has defined.)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al (US 2013/0284455) in view of Chirko et al (US 2019/0128454) and further in view of Witkowski et al (US 10,526,862).

20.  The combination discloses the system of claim 1, however fails to specify wherein the module is shiftable along a track.
Witkowski et al (US 10,526,862) however teaches wherein at least one manifold module includes a track (58A, 58B), wherein at least one manifold module being shiftable along a selected axis using the track (Figure 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the module of the combination is shiftable along a track, as taught by .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kajaria et al (US 2013/0284455) in view of Chirko et al (US 2019/0128454) and further in view of Kendrick (US 8,905,056).
21.  The combination discloses the system of claim 11, however fails to specify wherein the flow line is configured to have a downward slope relative to the ground between the first end and the second end.
Kendrick (US 8,905,056), however teaches wherein a flow line (116) includes a downward slope from the input (to the manifold 106). (Kendrick - Column 4, Lines 13-16).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the slope as taught by Kendrick to the combination for the expected benefit of overcoming issues with sand accumulation during fracturing operations as well as providing for increased pressure head and ease of fluid flow by way of using gravity.



Allowable Subject Matter
Claims 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The inclusion of gear elements connected to the connector body and the extendable member, positioned to be rotated and thus causing the extendable member to extend were found to be unique over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679